Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Will Howison on 07/2/21

AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended) A method of transmitting a signal by a transmitter in a wireless communication system, the method comprising:
generating a service data access protocol (SDAP) control protocol data unit (PDU);
a message authentication code-integrity (MAC-I), using the SDAP control PDU based on an integrity protection configuration;
generating a PDCP (packet data convergence protocol) PDU based on a PDCP header, the SDAP control PDU, and 

delivering the PDCP PDU to a lower layer 
wherein the SDAP control PDU comprises a QoS flow ID (QFI) and indicates that a mapping relationship between a QoS flow indicated by the QFI and a data radio bearer (DRB) for transmitting the SDAP control PDU ends; and 
wherein ciphering and header compression are not applied to the SDAP control PDU.


5-8.    (Cancelled).


9.	(Currently Amended) A transmitter in a wireless communication system, the transmitter comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
generating a service data access protocol (SDAP) control protocol data unit (PDU);
a message authentication code-integrity (MAC-I), using the SDAP control PDU based on an integrity protection configuration;
generating a PDCP (packet data convergence protocol) PDU based on a PDCP header, the SDAP control PDU, and 

delivering the PDCP PDU to a lower layer 
wherein the SDAP control PDU comprises a QoS flow ID (QFI) and indicates that a mapping relationship between a QoS flow indicated by the QFI and a data radio bearer (DRB) for transmitting the SDAP control PDU ends; and 
wherein ciphering and header compression are not applied to the SDAP control PDU.

11.    (Cancelled).
13-15.    (Cancelled).


Claims 1-2, 4, 9-10, 12 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415